Case 14-20637        Doc 62     Filed 02/11/19     Entered 02/11/19 16:44:31          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 20637
         Shemika Booker

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/31/2014.

         2) The plan was confirmed on 09/29/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/29/2014, 03/23/2017, 03/02/2018, 05/10/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/10/2018.

         5) The case was Completed on 09/28/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $7,000.74.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-20637            Doc 62       Filed 02/11/19    Entered 02/11/19 16:44:31                Desc         Page 2
                                                       of 3



 Receipts:

          Total paid by or on behalf of the debtor                 $31,048.85
          Less amount refunded to debtor                              $727.63

 NET RECEIPTS:                                                                                       $30,321.22


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $4,000.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                           $1,219.09
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $5,219.09

 Attorney fees paid and disclosed by debtor:                         $0.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal       Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Trinity Hospital            Unsecured      3,200.00            NA              NA            0.00        0.00
 Atlantic Credit & Finance Inc        Unsecured      1,100.00            NA              NA            0.00        0.00
 Atlantic Credit & Finance Inc        Unsecured      1,100.00       1,049.13        1,049.13        509.11         0.00
 Calumet Dermatology Associates       Unsecured           7.00           NA              NA            0.00        0.00
 Capital One Auto Finance             Unsecured            NA           0.00          121.58          59.00        0.00
 Capital One Auto Finance             Secured       17,287.00     17,408.58        17,287.00     17,287.00    1,396.56
 Chandra Diagnostic Cardiology        Unsecured          20.00           NA              NA            0.00        0.00
 Chatham Dentalworks PC               Unsecured         450.00           NA              NA            0.00        0.00
 City of Chicago Bureau Parking       Unsecured         100.00           NA              NA            0.00        0.00
 Educational Credit Management Corp   Unsecured     11,100.00     11,173.41        11,173.41      5,422.12         0.00
 Emergency Room Providers SC          Unsecured         900.00           NA              NA            0.00        0.00
 Family Dental Care                   Unsecured         160.00           NA              NA            0.00        0.00
 Joseph S. Thomas MD                  Unsecured          25.00           NA              NA            0.00        0.00
 Portfolio Recovery Associates        Unsecured         650.00        643.81          643.81        312.42         0.00
 State Collection Service             Unsecured         210.00        203.50          203.50          98.75        0.00
 Wells Fargo Bank                     Secured      135,524.00    135,763.95       135,763.95           0.00        0.00
 Wells Fargo Bank                     Secured            17.17         17.17           17.17          17.17        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-20637        Doc 62      Filed 02/11/19     Entered 02/11/19 16:44:31             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $135,763.95              $0.00               $0.00
       Mortgage Arrearage                                    $17.17             $17.17               $0.00
       Debt Secured by Vehicle                           $17,287.00         $17,287.00           $1,396.56
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                         $153,068.12         $17,304.17           $1,396.56

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,191.43          $6,401.40              $0.00


 Disbursements:

         Expenses of Administration                             $5,219.09
         Disbursements to Creditors                            $25,102.13

 TOTAL DISBURSEMENTS :                                                                     $30,321.22


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
